DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-7, 11, and 12 in the reply filed on 1/21/22 is acknowledged.  The traversal is on the ground(s) that “Hattori relates to a solder material comprising a core of a metal and a solder layer. In contrast, Kawamata relates to a solder ball and does not relate to a solder material comprising a core of a metal and a solder layer. The structure of a solder differs between Hattori and Kawamata. Thus, a person of ordinary skilled in the art would not have any reason based on these two references to apply any composition disclosed in Kawamata to the solder layer of Hattori.”  This is not found persuasive because as noted in the restriction and below in the rejection the examiner has offered a reason to apply the composition to which the applicant has failed to even acknowledge let alone address.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 7, 11, and 12 are objected to because of the following informalities:  Claims 7, 11, and 12 are grammatically awkward.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Daisuke et al. (JP 5585751 B1), US 2017/0246711 A1 will be used as the English translation in view of Chen et al. (US 2014/0134042 A1).
Regarding claim 1, Daisuke teaches:
A solder material [ball (20); figure 1] comprising: 
a core of a metal [ball (20) has Cu core; 0052] and, 
a solder layer [solder layer; 0052] coating the core. 
Diasuke does not teach:
wherein the solder layer has: 
a Cu content of 0.1 mass% or more and 3.0 mass% or less, 
a Bi content of 0.5 mass% or more and 5.0 mass% or less, 
a Ag content of 0 mass% or more and 4.5 mass% or less, and 
a Ni content of 0 mass% or more and 0.1 mass% or less, with 
Sn being the balance.
However, Diasuke is open to any Sn solder including Sn-Ag-Cu and Sn-Bi solders which may also include Ni; 0052.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the Chen solder for the Diasuke solder layer due to cost savings, minus any unexpected results.
Chen and the claims differ in that Chen does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Chen overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Regarding claim 2, Daisuke does not teach the following, however this claim is addressed in the rejection of claim 1:
wherein the solder layer has the Bi content of more than 1.0 mass% and 5.0 mass% or less, and contains no Ag.
Regarding claim 4, Daisuke teaches:
[Cu core ball; 0052].
Regarding claim 5, Daisuke teaches:
wherein the core is a spherical core ball [0049-0050].
Regarding claim 6, Daisuke teaches:
wherein the core is a columnar core column [0121].
Regarding claim 7, Daisuke teaches:
wherein the core coated with a layer consisting of one or more elements selected from Ni and Co is coated with the solder layer [Ni or Co plating layer; 0053].
Regarding claim 11, Daisuke teaches:
wherein the core is a spherical core ball [0049-0050] and wherein the core coated with a layer consisting of one or more elements selected from Ni and Co is coated with the solder layer [Ni or Co plating layer; 0053].
Regarding claim 12, Daisuke teaches:
wherein the core is a columnar core column [121] and wherein the core coated with a layer consisting of one or more elements selected from Ni and Co is coated with the solder layer [Ni or Co plating layer; 0053].
Claims 1, 3-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Daisuke et al. (JP 5585751 B1), US 2017/0246711 A1 will be used as the English translation in view of Kawamata et al. (US 2010/0294565 A1).
Regarding claim 1, Daisuke teaches:
A solder material [ball (20); figure 1] comprising: 
[ball (20) has Cu core; 0052] and, 
a solder layer [solder layer; 0052] coating the core. 
Diasuke does not teach:
wherein the solder layer has: 
a Cu content of 0.1 mass% or more and 3.0 mass% or less, 
a Bi content of 0.5 mass% or more and 5.0 mass% or less, 
a Ag content of 0 mass% or more and 4.5 mass% or less, and 
a Ni content of 0 mass% or more and 0.1 mass% or less, with 
Sn being the balance.
However, Diasuke is open to any Sn solder including Sn-Ag-Cu and Sn-Bi solders which may also include Ni; 0052.
Kawamata teaches a Sn-Ag-Cu-Bi-Ni solder which comprises Ag: 2.8-4 mass %, Bi: 1.5-6 mass %, Cu: 0.8-1.2 mass %, 0.005-0.05 Ni and a remainder of Sn; 0052-0053.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the Kawamata solder for the Diasuke solder layer because it has excellent resistance to heat cycles and mechanical strength, minus any unexpected results.
Regarding claim 3, Daisuke does not teach the following however this claim is addressed in the rejection of claim 1:
wherein the Ag content is more than 1.5 mass% and 4.5 mass% or less.
Regarding claim 4, Daisuke teaches:
wherein the core is a metal of Cu, Ni, Ag, Au, Al, Mo, Mg, Zn, or Co, or an alloy of any combination of the metal [Cu core ball; 0052].
Regarding claim 5, Daisuke teaches:
wherein the core is a spherical core ball [0049-0050].
Regarding claim 6, Daisuke teaches:
wherein the core is a columnar core column [0121].
Regarding claim 7, Daisuke teaches:
wherein the core coated with a layer consisting of one or more elements selected from Ni and Co is coated with the solder layer [Ni or Co plating layer; 0053].
Regarding claim 11, Daisuke teaches:
wherein the core is a spherical core ball [0049-0050] and wherein the core coated with a layer consisting of one or more elements selected from Ni and Co is coated with the solder layer [Ni or Co plating layer; 0053].
Regarding claim 12, Daisuke teaches:
wherein the core is a columnar core column [121] and wherein the core coated with a layer consisting of one or more elements selected from Ni and Co is coated with the solder layer [Ni or Co plating layer; 0053].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735